Title: To James Madison from William Savage, 25 March 1802
From: Savage, William
To: Madison, James


					
						Sir
						March 25th. 1802.
					
					This accompanys a list of American Seamen that have been discharged from the Ships of War on this Station since I transmitted the last list, also a list of Americans still onboard the navy here If Documents are timely sent many of them may be liberated. We have here upwards of forty Sails of the line Frigates & Sloops included. It is the intention of the British Government to keep up a strong naval force during the attempts of the French to subjugate the Colony of Hispaniola.
					Since January I have been under the necessity of assisting a numerous body of American Seamen discharged s’men from the men of war, others who have arrived here from different ports of G. Britain & Ireland who have been turned here ashore, others out of Spanish Ships, Spanish prisons & discharged from the Hospital & some nearly naked & starving in the Street, almost every one of whom I have used my best endeavors to send to the UStates. In some Instances they have been admitted on board American Vessels free of expences to your Government but in most Instances I have been necessitated to assist with provisions Nineteen of twenty of these people have been under the necessity of working their passages home without the smallest emolument to themselves owing to the numerous Seamen out of employ & reductions of wages from thirty to thirty five Dollars ⅌ month to twelve & thirteen Dollars. I have the Honour to be With Respect Your most Obed. H Servt.
					
						Wm. Savage
					
				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
